Citation Nr: 0710194	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  06-17 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for an abdominal hysterectomy and bilateral salpingo-
oophorectomy in June 2002.   

2.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from January 1980 to 
September 1984.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for an abdominal hysterectomy 
and bilateral salpingo-oophorectomy in June 2002 and 
entitlement to special monthly compensation based on the loss 
of use of a creative organ. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a November 2006 statement, the veteran's representative, 
on behalf of the veteran, requested a videoconference hearing 
before a member of the Board at the local VA office.  This 
request for a personal hearing was made within 90 days of the 
date that the appeal was certified to the Board.  See 
38 C.F.R. § 20.1304 (2006).  The Board finds that the veteran 
should be given an opportunity to appear at a hearing.  See 
38 C.F.R. § 20.700 (2006).  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. §§ 20.700, 20.703, 20.704 (2006). 

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




